Citation Nr: 1760416	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  16-35 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 196 to August 1964. 

This case comes before the Board of Veterans' Appeals (the Board) from a June 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It is necessary to remand the Veteran's claim for an addendum to the opinions provided in the May 2016 VA examination report.  The VA examiner noted in both opinions regarding the etiology of the Veteran's tinnitus and hearing loss, that there was no in-service acoustic trauma.  However, after the examination, the Veteran indicated in both his June 2016 notice of disagreement (NOD) and July 2016 VA Form 9 that he was exposed to harmful aircraft engine noises during the course of his service.  The Veteran's record indicates he was a hydraulic technician in the Air Force, and thus the statements are considered credible.  Since the May 2016 VA examiner indicated that such exposure was relevant to his opinions, addendum opinions are warranted to consider the new evidence of acoustic trauma.  Thus a remand to obtain such addendum opinions is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims file to the author of the May 2016 VA medical opinion, or an appropriate substitute for an addendum opinion to address the current nature and etiology of the Veteran's tinnitus and hearing loss.  

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  
  
Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's tinnitus began in or is related to active service.

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hearing loss began in or is related to active service.

The examiner should address all relevant statements in the record pertaining to the etiology of the Veteran's tinnitus and hearing loss, including the Veteran's statements regarding exposure to harmful aircraft noises in his June 2016 NOD and July 2016 VA Form 9.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




